Citation Nr: 1227678	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-47 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 2005, including service in the Southwest Asia theater of operations from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record.  


FINDING OF FACT

Sleep apnea had onset in service.


CONCLUSION OF LAW

Sleep apnea was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for sleep apnea constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records are negative for a diagnosis of sleep apnea.

In a May 2009 letter, a private physician, Dr. G., stated that the Veteran's wife had noted a 10 to 12 year history of snoring that had worsened in the past four years prior to his treatment of the Veteran.  The Veteran also had symptoms of nocturia and daytime sleepiness.  Dr. G. also noted that the Veteran's barrack mates would wake him up to stop his snoring.  He further indicated that a February 2006 nocturnal polysomnogram confirmed diagnosis of obstructive sleep apnea, but the Veteran's condition actually predated that test.  

In a letter received in July 2009, the Veteran's spouse stated that she first noticed that the Veteran snored excessively and had difficulty staying awake throughout the day, in the late 1990s.  She also noted that his friends nicknamed him "Sleepy Floyd."  In another letter, also received in July 2009, the Veteran's former first sergeant (R. K.) indicated that he witnessed the Veteran's difficulties with daytime sleepiness in service.  He stated that he personally had to wake the Veteran during various meetings and other events.  R. K. also noted that members of the unit complained about the Veteran's 'loud and obnoxious' snoring.

In a letter received in August 2009, Dr. G. opined that the Veteran had had symptoms of (and essentially the disorder of) obstructive sleep apnea for at least 10 years prior to his 2006 evaluation, dating at least as far back as 1996.

At the May 2012 hearing before the undersigned, the Veteran testified that he first began to experience sleep disturbances in 1989 during service.  He explained that he would wake up with a little cough or choke.  His roommate also told him that he was snoring quite a bit.  He stated that he went to sick call but was essentially told not to complain.  He further testified that those symptoms, in addition to daytime sleepiness, continued from service until today.  The Veteran also noted that during his October 2005 retirement physical, he reported his symptoms to the examiner, and was told that he had sleep apnea.  Thereafter, he sought treatment from Dr. G. who conducted a sleep study and confirmed his diagnosis of sleep apnea just a few months after his service discharge. 

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the evidence is in favor of service connection.  At the outset, the Board notes that a current disability has been established as sleep apnea.  Further, the Veteran and his witnesses have credibly and competently reported that his sleep problems, including excessive snoring and daytime sleepiness, were observed during service.  Thus, an in-service event is established.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  The Veteran and his wife have competently and credibly reported a continuity of similar sleep symptoms subsequent to discharge from service.  Their report is corroborated by the evidence of record which shows that shortly after service, the Veteran underwent a sleep study that documented sleep impairment and resulted in a diagnosis of sleep apnea.  Finally, the private medical opinions from Dr. G. establish that the symptoms Veteran experienced in service were actually manifestations of sleep apnea, and that his sleep apnea disorder actually manifested as early as 1996 (i.e. during service).

In its role as a finder of fact, the Board finds the lay accounts are both competent and credible.  Given competent lay evidence showing that the Veteran exhibited sleep symptoms during service and that these symptoms continued after service with a diagnosis shortly thereafter, and the favorable medical opinions, service connection for obstructive sleep apnea is warranted.

As a final point, the Board notes that because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


